             Case 1:18-cv-11334-AKH Document 1 Filed 12/05/18 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITE HERE RETIREMENT FLTND,                                CNIL ACTION
TRUSTEES OF THE I.INITE HERE
RETIREMENT FLTND,
333 Westchester Ave., North Building
White Plains, New York 10604

                       Plaintffi
       V.


THE BETHEL HOMES d/b/a THE
SPRINGVALE INN, INC., BETHEL NURSING
HOME COMPANY, [NC. AND
BETHEL REHABILITATION CENTER, INC.
67 Springdale Rd.
Croton on Hudson, New York

                       Defendant.                           NO.      l8-cv-1 1334

                                          COMPLAINT
                                     JURISDICTION AND VENUE

       1.       The jurisdiction of this Court is invoked pursuant   to $502(a)(3XB), (dxl) and (0

of the Employee Retirement Income Security Act (hereinafter "ERISA"),29 U.S.C.               $$1132

(a)(3)(B),   (d)(l) and (f1, and $301(a) of the Labor    Management Relations       Act (hereinafter

"LMRA"), 29 U.S.C.     $1   85(c).

       2.       This Court is one of proper venue under ERISA $$502(eX2) and 4301(d),29 U.S.C.

$$1132(eX2) and 1451(d), respectively, and the LMRA,29 U.S.C. $185(a), because the Plaintifls

office is located in the Southem District of New York.

                                            PARTIES

       3.       At all times relevant hereto, Plaintiff, LINITE HERE Retirement Fund (hereinafter

the "Fund") is a trust fund established under 29 U.S.C. $ 186(c)(5) and a "multiemployer plan"

and "employee benefit plan" within the meaningof 29 U.S.C. $ 1002(37), (1), (2) and (3).
             Case 1:18-cv-11334-AKH Document 1 Filed 12/05/18 Page 2 of 4




        4..     Plaintiff maintains its principal place of business and is administered from offices

listed in the caption which is located within the jurisdiction ofthe Southem District ofNew York.

        5.      Defendants Bethel Homes d/bia Springvale Inn Company, Inc., Bethel Nursing and

Rehabilitation Center and Bethel Nursing Home Company Inc. hereinafter collectively referred to

as the "Company"    or "Employer") are employers in an industry affecting commerce within the

meaning of29 U.S.C. $$152(2), (6) and (7), 1002(5), (11), and (12) that maintains the business

address listed in the caption.

        6.      Effective 2013 and continuing to the present, the Company was a party to a

collective bargaining agreement with LINITE HERE Local 100, AFL-CIO, whereby it agreed to

make contributions to the Plaintiff (Exhibits A and Exhibit B).

        7.      Pursuant to 29 U.S.C. $t t32(g)(2XB), any contribution that is not received by its

due date is charged interest at the Intemal Revenue Service rate.

        8.      Pursuant 29 U.S.C. $1132(g)(2XC), late payments are also charged liquidated

damages in an amount equal to the interest on the principal delinquency.

                        AMOUNTS DUE TO THE FUND FOR DELIQUENCIES

        9.      The above paragraphs are incorporated herein by relerence as though duly set forth

at length.

        10.     For the period August through October 2018, the Company remitted contribution

reports but failed to pay contributions on all eligible hours as required by the terms ofthe collective

bargaining agreement. As a result, the Company owes $43,817.86 in principal contributions for

the period August 2018 through October 201 8 for the three properties listing in paragraph 5 above.




                                                  2
               Case 1:18-cv-11334-AKH Document 1 Filed 12/05/18 Page 3 of 4




         ll.      Through December 31,2018 the delinquency accrued $1,377.10 in interest and

$8,763.54 in liquidated damages.

         12.      Despite notice of the foregoing amounts, the Company has failed and refused to

pay.

         13.      By not payment the amounts owed the Company violated the collective bargaining

agreement, which is actionable under the     LMRA and ERISA.

         14.      Pursuant to the collective bargaining agreement and 29 U.S.C.     $1I   32(gX2)(B) the

Company owes additional interest on the delinquent principal that has and will accrue after August

31,2018.

         15.      In addition to the principal, interest, and liquidated damages set forth above,

Defendant Company owes to Plaintiff s attomeys' fees and costs oflitigation, pursuant to 29

u.s.c.   $1132(e)(2XD).

         WHEREFORE, Plaintiff ask that the Court:


                  (1)    Enterjudgment in favor ofthe Plaintiff and against the Defendant
                         Company in the amount of $43,8 17.76 for unpaid principal contributions
                         for the August 2018 through October 2018 period, pursuant to the
                         collective bargaining agreement and 29 U.S.C. $1132(gX2XA);
                  (2)    Enter j udgment in favor ofthe Plaintilf and against the Defendant
                         Company in the amount of $1,377.10 for interest on the principal
                         contributions owed the August 2018 through October 2018 period
                         calculated as of December 3 l, 2018 pursuant to the collective bargaining
                         agreement and 29 U.S.C. $1132(g)(2)(B);
                  (3)    Enterjudgment in favor ofthe Plaintiffand against the Defendant
                         Company in the amount of $8,763.54 for liquidated damages on the
                         delinquent contributions owed for the August 2018 through October 2018
                         period as of December 3 1 , 201 8 pursuant to the collective bargaining
                         agreement and 29 U.S.C. 91132(g)(2)(C);
                  (4)    Enterjudgment in favor ofthe Plaintiffand against the Defendant
                         Company for such additional interest and liquidated damages that accrues
                         delinquency after August 31,201.8, calculated at the I.R.S. rate, pursuant
                         to 29 U.S.C. $l132(g)(2)(B) and (c);
        Case 1:18-cv-11334-AKH Document 1 Filed 12/05/18 Page 4 of 4




           (5)   Enter an order for delinquent contributions, interest and liquidated
                 damages that may become due and owing during the pendency of this law
                 suit.
           (6)   Enter an order requiring the Defendant Company to pay contributions as
                 required by the terms of the collective bargaining agreement
           (7)   Enter judgment in favor of the Plaintiff and against the Defendant
                 Company for attorneys' fees and costs, pursuant to the collective
                 bargaining agreement and29 U.S.C. $1132(g)(2)(D); and
           (8)   Grant any other further relief the court finds just and proper.


                                      CLEARY, JOSEM & TRIGIANI LLP



                                                LLIAM T.                 UIRE
                                             REGINA C. HER
                                             Constitution Place
                                             325 Chestnut Street, Suite 200
                                             Philadelphia, PA 19106
                                             (2ts) 73s-9099
                                             wtjosem@cjtlaw.org
                                             rhertzig@cjtlaw.org
DATED: December 5, 2018




                                         4
